NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30003

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00083-TOR-1

 v.
                                                MEMORANDUM*
AMANDA LEE MCGEE,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Amanda Lee McGee appeals from the district court’s judgment and

challenges the 24-month sentence imposed following her guilty-plea conviction for

being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). We have jurisdiction under 28 U.S.C. § 1291, and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      McGee challenges the district court’s denial of her request for a downward

departure, pursuant to U.S.S.G. § 4A1.3(b), for the alleged overrepresentation of

her criminal history. We review this claim only as part of our overall review of the

substantive reasonableness of the sentence, see United States v. Ellis, 641 F.3d

411, 421-22 (9th Cir. 2011), which McGee also challenges. The below-Guidelines

sentence is not an abuse of discretion in light of the 18 U.S.C. § 3553(a) sentencing

factors and the totality of the circumstances, including McGee’s significant

criminal history and the need to promote respect for the law. See Gall v. United

States, 552 U.S. 38, 51 (2007); see also United States v. Gutierrez-Sanchez, 587

F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”). Further, contrary to

McGee’s contention, the record reflects that the district court considered her

mitigating arguments and the section 3553(a) factors and thoroughly explained its

reasons for the sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                            2                                     19-30003